PER CURIAM.
This is an appeal from the judgment of the District Court for the Middle District of Pennsylvania in favor of the defendant. Service on the defendant, American Medical Association, was attempted by serving Dr. Francis P. Boland in Scranton, Pennsylvania. Objection was promptly made that such service did not subject the defendant to jurisdiction, and the trial court properly quashed the service. Polhemus v. American Medical Ass’n, 10 Cir., 1944, 145 F.2d 357. The remaining defendants were served in the Western District of Pennsylvania although the suit was brought in the Middle District of Pennsylvania. Attack because of improper venue laid was timely made. The district court was correct in finding a want of proper venue and was also correct in refusing in the exercise of its discretion to transfer the case to the Western District of Pennsylvania. See Hohensee v. Akron Beacon Journal Publishing Co., et al., 6 Cir., 1960, 277 F.2d 359.
The judgment will be affirmed.